Opinión concurrente y disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.
rH
La Regia 11(a)(2) de Evidencia, 32 L.RR.A. Ap. IV, per-mite a los tribunales tomar conocimiento judicial de hechos *58que sean “susceptibles de determinación inmediata y exacta recurriendo a fuentes cuya exactitud no puede ser razonablemente cuestionada”. Bajo este ámbito caen los procedimientos judiciales y las resoluciones, órdenes y sen-tencias de nuestros tribunales. E.L. Chiesa, Práctica Pro-cesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. II, págs. 34-35, citado en Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).(1)
En el caso ante nos, el ilustrado tribunal sentenciador (Hon. Ángel Hermida, Juez) concluyó que las apelaciones al Consejo de Educación Superior no garantizaban al de-mandante Hiram Guadalupe Pérez un remedio suficiente-mente rápido, pues “con frecuencia tardan cantidad de tiempo en ser resueltas”. Apéndice, pág. 3. Por esta razón, procedió a tomar “conocimiento judicial de ello, a la luz de nuestra repetida experiencia cuando nos llegan en revisión recursos contra decisiones del Consejo”. íd., pág. 3 esc. 1.
Concurrimos con la revocación decretada por coincidir con el criterio mayoritario de que, sin los datos correspon-dientes, dicho pronunciamiento no provee base suficiente para apoyar el conocimiento judicial de la tardanza de las apelaciones ante el Consejo. Además, tratándose de una solicitud en torno a tan voluminosa documentación(2) —concebiblemente cientos de miles de documentos admi-*59nistrativos generados durante ocho (8) años— el estu-diante Hiram Guadalupe Pérez debió ser más diligente y específico en su reclamo.
II
Discrepamos, sin embargo, de la conclusión de que, aun expresándose adecuadamente los fundamentos, ún tribunal nunca podría tomar conocimiento judicial de la lenti-tud de los procedimientos administrativos ante el Consejo. No vemos impedimento en aquellas situaciones en que los expedientes judiciales revelen un patrón recurrente de de-mora e ineficacia.
Si ante el Consejo es necesario dilucidar una controver-sia en tres (3) meses para evitar un daño irreparable, y los expedientes judiciales revelan que son resueltos en un pe-ríodo mayor de tiempo, ¿cómo eliminar la posibilidad de que el juzgador, a tenor con las normas vigentes, tome co-nocimiento judicial de este hecho y ejecute la determina-ción que en dereqho y justicia proceda?(3)
HH HH HH
Finalmente, nos inquieta la negativa tajante de las au-toridades universitarias. De su faz, los documentos solici-tados por el demandante Guadalupe Pérez —informes de *60auditorías, del contralor, de presupuesto, gastos de repre-sentación y de viajes, y otros— indiscutiblemente son de carácter público. “[A]l recibir del Pueblo soberano la fun-ción de gobernar, el Estado no quedó en libertad de decidir cuáles papeles y documentos resultantes de su gestión pú-blica estarían fuera del escrutinio de quienes son, en esen-cia, la fuente misma de la soberanía.” Soto v. Srio. de Justicia, 112 D.P.R. 477, 489 (1982).
Ante un reclamo de este tipo de documentos, la negativa de proveerlos debe estar adecuadamente fundamentada y justificada. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986). Las finanzas públicas no son materia pri-vativa de los funcionarios ni administradores; más allá de la intervención de la oficina del Contralor, todo pago, gasto y reembolso está sujeto al eventual escrutinio ciudadano. La Universidad de Puerto Rico no está exenta.
La situación, aquí planteada, refleja claramente la ne-cesidad de armonizar los intereses de manera que no se lesione el derecho a la información y se facilite la consecu-ción de los ideales universitarios. Lo tardío y extenso del pedido del demandante Guadalupe Pérez frustra esta vez el remedio judicial en lo que concierne al presupuesto de la Universidad, año fiscal 1992-1993. No es excusa para que se atienda en sus proyecciones al presupuesto fiscal 1993-1994.

Las puertas judiciales sólo se le han cerrado temporeramente.


(1) Allí dijimos:
“En síntesis, bajo las disposiciones de la Regla 11(A)(2) de Evidencia, supra, se puede tomar conocimiento judicial de los procedimientos celebrados y de la sentencia o resolución dictada en cualquier causa seguida ante el mismo tribunal que toma conocimiento judicial o en cualquier otro tribunal dentro de la jurisdicción de aquél. Por tratarse de hechos cuya comprobación o determinación puede efectuarse de forma exacta e inmediata (sólo hay que acudir a la secretaría del tribunal en cues-tión), es innecesario exigir en estos casos que se presente evidencia formal de los mismos.” Asoc. de Periodistas v. González, 127 D.P.R. 704, 714-715 (1991).


(2) Solicitó:
“[a] Informe Auditorías Internas y Externas (estados financieros)
[b] Informes Contralor
[c] Respuestas de U.P.R. a los informes 1 y 2
[ch] Presupuesto oficina del Presidente — desglosado por partidas
[d] Gastos de representación de la oficina del Presidente (gasolina, tapetas de cré-dito, etc.)
[e] Gastos de viaje de la oficina del Presidente, dietas, millajes, etc.
*59[f] Contratos realizados (terceras personas) [listado de contratistas, proyectos y cos-tos de proyectos]
[g] Contratos profesionales (ej. guardias, relaciones públicas, asesores, etc.)
[h] Auspicios y Co-auspicios (programas, actividades, escuelas, etc.)
[i] Presupuesto general U.P.R. por partidas
[j] Informe de compras de equipo, propiedades, carros, etc.;
[k] Personal — incremento de éste, si alguno;
[l] Salarios del personal administrativo gerencial, incluyendo bonificaciones, com-pensaciones, ayudas económicas, etc.;
[ll] Horas extras pagadas (a quién, por qué concepto).” Apéndice, pág. 25.


(3) Un caso dramático en que se combinaron la lentitud burocrática universitaria con la judicial fue Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); ello motivó nuestro disenso.